Citation Nr: 1528795	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13 24-663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right ankle disability associated with the service-connected right os calcis fracture.

2.  Entitlement to rating in excess of 10 percent for right knee patellofemoral syndrome associated with the service-connected status post fracture right femur disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1976 to June 1980.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran was previously represented by an attorney; however, this representation was revoked in August 2014.  See Third Party Correspondence in VBMS.  He has not since appointed other representation, so the Board is presuming he is proceeding with his claims pro se.

In January 2015, the Board remanded the following claims: (1) service connection for a right hip disorder, including as secondary to service-connected disabilities; 
(2) an initial rating in excess of 10 percent for a right ankle disability associated with the service-connected right os calcis fracture; (3) a rating in excess of 10 percent for right knee patellofemoral syndrome associated with the service-connected status post fracture right femur disability; and (4) entitlement to a TDIU.
The issues were remanded in order to obtain updated VA treatment records and to afford the Veteran VA examinations regarding the right ankle, right knee, and right hip disabilities.  

In a March 2015 rating decision, the RO granted, in pertinent part, service connection for limitation of extension of the right femur.  As such, the RO essentially granted the Veteran's claim for a right hip disorder.  See RO's April 2014 statement in deferred rating decision (VA Form 21-6789).  Accordingly, the issue of entitlement to service connection for a right hip disorder has been satisfied on remand and is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in January 2015, the Board remanded the following claims: (1) an initial rating in excess of 10 percent for a right ankle disability associated with the service-connected right os calcis fracture; (2) a rating in excess of 10 percent for right knee patellofemoral syndrome associated with the service-connected status post fracture right femur disability; and (3) entitlement to a TDIU.  The Board's remand directive instructed the AOJ to obtain updated VA treatment records and to afford the Veteran VA examinations regarding these disabilities.

A review of the record demonstrates that the Veteran was afforded a VA knee examination in December 2014.  However, despite instructed to do so in the January 2015 remand, a VA examination for the Veteran's right ankle disability has not been conducted.  Further, the AOJ did not readjudicate the Veteran's claims on appeal before returning the claims to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a VA ankle examination and opinion requested in the January 16, 2015, Board Remand,  in order to determine the current severity of his service-connected right ankle disorder. 

Ensure that a medical opinion is obtained concerning the functional impairment caused solely by the Veteran's service-connected disabilities, particularly with respect to his ability to secure or follow substantially gainful employment consistent with his education and occupational experience.  A rationale for all opinions and conclusions reached must be provided.

2.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case to the Veteran before returning the claims to the Board.  Afford him the opportunity to submit written or other argument in response thereto before returning the claims to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




